Case: 11-15565   Date Filed: 07/23/2012   Page: 1 of 15

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-15565
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:10-cv-01907-LSC

JEFFREY BEEGLE,



                                                      Plaintiff-Appellant,

versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                      Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 23, 2012)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 11-15565    Date Filed: 07/23/2012    Page: 2 of 15

      Jeffrey Beegle appeals the administrative law judge’s (“ALJ”) denial of

disability insurance benefits under Titles II and XVIII of the Social Security Act.

Although the ALJ found that Beegle suffered from the severe impairments of

osteoarthritis in his right knee and carpal tunnel syndrome, the ALJ also found that

Beegle was not disabled because he did not suffer from a severe mental impairment

on account of his depression, and because, despite Beegle’s impairments, a significant

number of jobs existed in the national economy that he could perform. On appeal,

Beegle argues that: (1) substantial evidence does not support the ALJ’s finding that

he did not suffer from a severe mental impairment on account of his depression; and

(2) substantial evidence does not support the ALJ’s finding that a significant number

of jobs existed in the national economy that he could perform. After careful review,

we affirm.

      In a Social Security appeal, we must determine whether the ALJ’s decision is

supported by substantial evidence and based upon proper legal standards. See

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Substantial

evidence requires more than a scintilla of evidence, and is such relevant evidence as

a reasonable person would accept as sufficient to support a conclusion. Id. We do

not decide the facts anew, reweigh the evidence, or substitute our own judgment for

that of the ALJ. Id. Rather, so long as it is supported by substantial evidence, we

                                          2
              Case: 11-15565    Date Filed: 07/23/2012    Page: 3 of 15

must defer to the ALJ’s decision even if the evidence may preponderate against it.

See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004).

      Eligibility for disability insurance benefits requires that the claimant is under

a disability. 42 U.S.C. § 423(a)(1)(E). In relevant part, a claimant is under a

disability if he is unable to engage in substantial gainful activity by reason of a

medically determinable impairment that can be expected to result in death or that has

lasted or can be expected to last for a continuous period of at least 12 months. Id. §

423(d)(1)(A). The claimant bears the burden of proving his disability. Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      In order to determine whether a claimant is disabled, the Social Security

Administration (“SSA”) applies a 5-step sequential evaluation.            20 C.F.R. §

404.1520(a). This process includes an analysis of whether the claimant: (1) is unable

to engage in substantial gainful activity; (2) has a severe medically determinable

physical or mental impairment; (3) has an impairment that meets or equals a listed

impairment and meets the duration requirements; (4) can perform his past relevant

work, in light of his residual functional capacity; and (5) can make an adjustment to

other work, in light of his residual functional capacity, age, education, and work

experience. Id. § 404.1520(a)(4).




                                          3
              Case: 11-15565      Date Filed: 07/23/2012     Page: 4 of 15

       A person who does not have a severe impairment is not disabled. 20 C.F.R. §

404.1520(c). A severe impairment is an impairment or combination of impairments

that significantly limits the claimant’s physical or mental ability to do basic work

activities. See id. § 404.1521(a). Regulations define basic work activities as the

abilities and aptitudes necessary to do most jobs. Id. § 404.1521(b). In analyzing

step two of the disability test, the SSA considers the claimant’s: (1) physical

functionality, such as his ability to walk, stand, sit, lift, push, pull, reach, carry, and

handle; (2) capacity for seeing, hearing, and speaking; (3) ability to understand, carry

out, and remember simple instructions; (4) ability to use judgment; (5) ability to

respond appropriately to supervision, coworkers, and usual work situations; and (6)

ability to deal with changes in a routine work setting. Id. Only claims based on the

most trivial impairments may be rejected, and an impairment is not severe only if the

abnormality is so slight and its effect so minimal that it would clearly not be expected

to interfere with the individual’s ability to work. McDaniel v. Bowen, 800 F.2d 1026,

1031 (11th Cir. 1986). The claimant only needs to show that his impairment is not

so slight and its effect not so minimal. Id.

       When evaluating whether a claimant suffers from a severe mental impairment,

the SSA considers how the impairment affects four functional areas: (1) activities of

daily living; (2) social functioning; (3) concentration, persistence, and pace; and (4)

                                            4
              Case: 11-15565     Date Filed: 07/23/2012   Page: 5 of 15

episodes of decompression. 20 C.F.R. § 404.1520a(c)(3). Where the degree of the

claimant’s limitation is rated as “none” or “mild” in the first three functional areas,

and as “none” in the fourth functional area, the SSA generally concludes that the

claimant does not suffer from a severe mental impairment. Id. § 404.1520a(d)(1).

      Medical opinions, which include physician statements regarding the nature and

severity of the claimant’s impairments, may support the ALJ’s determination of

whether a claimant suffers from a severe impairment. See id. § 404.1527(a)(2). The

SSA considers several factors when determining the proper weight to assign to a

medical opinion, including whether: (1) the physician examined the claimant; (2) the

physician treated the claimant; (3) relevant evidence supports the medical opinion;

(4) the opinion is consistent with the record as a whole; (5) the physician provided

an opinion in his area of specialty; and (6) other relevant factors exist that tend to

support or contradict the medical opinion. Id. § 404.1527(c). A claimant’s residual

functional capacity is a matter reserved for the ALJ’s determination, and while a

physician’s opinion on the matter will be considered, it is not dispositive. Id. §

404.1527(d)(2).

      A treating physician’s opinion must be given substantial or considerable weight

unless “good cause” is shown to the contrary. Winschel, 631 F.3d at 1179; see also

20 C.F.R. § 404.1527(c)(2) (“[g]enerally, we give more weight to opinions from your

                                          5
              Case: 11-15565    Date Filed: 07/23/2012    Page: 6 of 15

treating sources . . .”). The ALJ does not have to defer to the opinion of a physician

who conducted a single examination, and who was not a treating physician. See

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). In the end, the ALJ may

reject the opinion of any physician if the evidence supports a contrary conclusion.

Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      Upon considering medical opinions, the ALJ must state with particularity the

weight given to different medical opinions and the reasons therefor. Winschel, 631

F.3d at 1179. Otherwise, it is impossible for us to determine whether substantial

evidence supports the ALJ’s decision, and we will not affirm simply because some

rationale might have supported the ALJ’s conclusion. See id.

      At the fifth step of the disability analysis, the Commissioner bears the burden

of showing that, in light of the claimant’s residual functional capacity and other

factors, there exist in the national economy a significant number of jobs that the

claimant can perform. Winschel, 631 F.3d at 1180; Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999); 20 C.F.R. § 404.1520(a)(4)(v). If such jobs exist, then the

claimant is not disabled. See 20 C.F.R. § 404.1520(a)(4)(v). An ALJ may make this

determination by posing hypothetical questions to a vocational expert. See Winschel,

631 F.3d at 1180. A vocational expert’s testimony, however, will only constitute

substantial evidence if the ALJ’s hypothetical question includes all of the claimant’s

                                          6
              Case: 11-15565    Date Filed: 07/23/2012    Page: 7 of 15

impairments. Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). A

hypothetical question may be adequate where it implicitly accounts for the claimant’s

limitations. See Winschel, 631 F.3d at 1180-81. An ALJ is not required to include

findings in a hypothetical question that the ALJ properly rejected as unsupported.

See Crawford, 363 F.3d at 1161. Likewise, the ALJ may disregard an answer to a

hypothetical question where she finds that elements of the hypothetical question are

unsupported by the record. See Graham v. Bowen, 790 F.2d 1572, 1576 (11th Cir.

1986).

      When evaluating a claimant’s statements regarding his symptoms and their

functional effects, the ALJ may consider whether the level or frequency of treatment

is consistent with the level of complaints. See Social Security Regulation (“S.S.R.”)

96-7p at 7. Nonetheless, the ALJ may not draw any inferences about an individual’s

symptoms and their functional effects from a failure to seek or pursue medical

treatment without first considering any explanations that might explain the failure to

seek or pursue treatment. Id. Thus, the ALJ must consider evidence showing that the

claimant is unable to afford medical care before denying disability insurance benefits

based upon the claimant’s non-compliance with such care. See Ellison, 355 F.3d at

1275. Nonetheless, reversible error does not appear where the ALJ primarily based

her decision on factors other than non-compliance, and where the claimant’s

                                          7
              Case: 11-15565     Date Filed: 07/23/2012   Page: 8 of 15

non-compliance was not a significant basis for the ALJ’s denial of disability

insurance benefits. See id. at 1275-76.

      In this case, substantial evidence supports the ALJ’s finding that Beegle did not

suffer from a severe mental impairment on account of his depression, but rather, had

mild impairments in his activities of daily living, social functioning, and

concentration, persistence, and pace, and no episodes of decompensation of extended

duration. As for Beegle’s daily living activities, record evidence showed that Beegle

lived alone, could take care of his personal needs without assistance, cleaned up

around the house, took care of his son on the weekend, did his laundry, and took

some responsibility for his finances. As for his social functioning, Beegle hunted and

fished if someone else went with him, talked on the phone with others several times

per day, and got along well with others. Beegle also reported to Dr. Robert

Storjohann, who had met with Beegle and submitted a report on Beegle’s mental

health, that he got along well with his parents and had regular contact and a good

relationship with two of his siblings. As for his concentration, persistence, and pace,

Beegle did not require reminders to take care of his personal needs, or encouragement

to perform household chores. He also managed his finances. Finally, no evidence in

the record supports a finding that Beegle suffered from episodes of decompensation,

and the opinions of Dr. Storjohann as well as medical expert Dr. Doug McKeown

                                          8
              Case: 11-15565    Date Filed: 07/23/2012    Page: 9 of 15

both support a finding that Beegle did not suffer from episodes of decompensation.

As a result, substantial evidence supports the ALJ’s findings regarding Beegle’s

limitations in the four relevant functional areas, and her ultimate conclusion that

Beegle did not suffer from a severe mental impairment on account of his depression.

See 20 C.F.R. § 404.1520a(c)(3), (d)(1).

      To the extent Beegle argues that the ALJ improperly substituted her own

medical opinion for that of Dr. Storjohann, substantial evidence supports the weight

that she assigned to the opinion. As a physician who only examined Beegle on a

single occasion and did not treat him, the ALJ was not required to defer to Dr.

Storjohann’s opinion. See McSwain, 814 F.2d at 619. Moreover, the ALJ was

justified in assigning Dr. Storjohann’s opinion “little probative weight,” as evidence

on the record contradicted it. See Sryock, 764 F.2d at 835. For example, despite

some contrary representations in Dr. Storjohann’s report, Beegle represented to the

ALJ that he could manage his finances, talked on the phone with others several times

a day, did not have difficulty getting along with others, got along well with his

parents, had regular contact and good relationships with two of his siblings, went

hunting and fishing when others took him, and did not require reminders or

encouragement to take care of his personal needs or complete chores. Likewise, Dr.

McKeown testified that Dr. Storjohann administered the Beck Depression Inventory,

                                           9
             Case: 11-15565     Date Filed: 07/23/2012   Page: 10 of 15

but that the test was not a diagnostic tool, and that, in his opinion, Dr. Storjohann

overstated Beegle’s residual functional capacity assessment. In any event, the ALJ

did not have to defer to Dr. Storjohann’s residual functional capacity assessment,

which appears to suggest that Beegle’s depression constituted a severe mental

impairment, since it spoke to a matter that was reserved for the ALJ’s own

determination. See 20 C.F.R. § 404.1527(d)(2).

      As for Beegle’s claim that the ALJ failed to explain her decision assigning

“little probative weight” to Dr. Storjohann’s opinion, the record demonstrates

otherwise. In support of her finding, the ALJ explained that elements of Dr.

Storjohann’s report conflicted with Beegle’s previous representations to the SSA and

with Beegle’s activities, Dr. McKeown’s testimony cast doubt upon Dr. Storjohann’s

opinion, and Beegle had not alleged, or sought treatment for, mental health issues.

As for Beegle’s argument that the ALJ improperly drew an adverse inference against

him when she noted that no evidence established that he sought mental health

treatment, Beegle’s failure to seek mental health treatment was not the primary or

significant basis for the ALJ’s decision, and, as a result, any inference that the ALJ

improperly drew from Beegle’s failure to seek treatment did not constitute reversible

error. See Ellison, 355 F.3d at 1275-76. Accordingly, substantial evidence supports

the ALJ’s finding that Beegle did not suffer from a severe mental impairment on

                                         10
             Case: 11-15565      Date Filed: 07/23/2012    Page: 11 of 15

account of his depression, and thus that Beegle was not disabled because of his

depression. See 20 C.F.R. § 404.1520(c).

      Likewise, substantial evidence supports the ALJ’s finding that a significant

number of jobs existed in the national economy that Beegle could perform. As for

Beegle’s claim that the ALJ improperly substituted her own medical judgment for that

of Dr. C.K. Jin, a hematologist and practitioner of internal medicine, when she

determined his residual functional capacity, we are unpersuaded. For starters, the

ALJ only rejected Dr. Jin’s opinion to the extent he spoke to Beegle’s right knee

ailments, but she relied upon that opinion, in part, in support of her findings regarding

Beegle’s left knee pain and carpal tunnel syndrome. Moreover, the ALJ was not

required to defer to Dr. Jin’s opinion because he only examined Beegle on a single

occasion and did not treat him. See McSwain, 814 F.2d at 619. Furthermore, the

ALJ was entitled to rely on the opinion of Dr. Gordon Hardy over that of Dr. Jin to

the extent that they conflicted because Dr. Hardy treated Beegle’s knee problems, and

Dr. Jin was not an orthopedist. See 20 C.F.R. § 404.1527(c)(2), (5). To the extent

that Beegle argues that the ALJ inadequately explained her decision discounting Dr.

Jin’s opinion, the ALJ specifically said that she assigned it “very little weight,” and

explained that she did so because he was not an orthopedist and that Dr. Hardy was




                                           11
             Case: 11-15565     Date Filed: 07/23/2012    Page: 12 of 15

Beegle’s treating physician. Thus, the ALJ offered a sufficient explanation of her

decision. See Winschel, 631 F.3d at 1179.

      Additionally, Beegle argues that the ALJ drew an improper adverse inference

against him when, in support of her rejection of his claim that he could not work

because of his right knee pain, she considered that Beegle: (1) did not take

prescription drugs; (2) did not seek treatment from any physician other than Dr.

Hardy from October 2006 to April 2008; and (3) did not seek treatment after April

2008. However, the record reflects that the ALJ largely based her findings on Dr.

Hardy’s opinions, not Beegle’s lack of treatment. Beegle also claims that the ALJ

drew an improper adverse inference when, in finding that he was not disabled because

of his left knee pain or carpal tunnel syndrome, the ALJ cited the fact that he had not

sought treatment for his left knee pain or carpal tunnel syndrome. However, the

record further shows that the ALJ primarily based her findings on Dr. Jin’s report and

evidence of Beegle’s activities that contradicted his claim. Accordingly, any adverse

inferences that the ALJ may have improperly drawn from Beegle’s lack of treatment

did not constitute a primary or significant basis for the ALJ’s findings, and do not

constitute reversible error. See Ellison, 355 F.3d at 1275-76.

      Beegle next argues that the ALJ presented insufficient hypothetical questions

to Randal McDaniel, a vocational expert. But two of the hypothetical questions that

                                          12
             Case: 11-15565     Date Filed: 07/23/2012    Page: 13 of 15

the ALJ presented accounted for the limitations that the ALJ found were supported

by the record -- and in fact, were supported by Dr. McKeown’s testimony and the

report of Dr. Hampton Smith. McDaniel testified that a hypothetical claimant with

these limitations could perform a significant number of jobs that existed in the

economy. While, as Beegle points out, McDaniel testified that a hypothetical

claimant could not perform Beegle’s past work if the ALJ assumed the limitations set

forth in Dr. Storjohann’s report, we’ve already concluded that substantial evidence

supports the ALJ’s rejection of Dr. Storjohann’s opinion. Consequently, the ALJ did

not need to rely upon McDaniel’s answer to this hypothetical question because

elements of that hypothetical question were unsupported by the record. See Graham,

790 F.2d at 1576.

      Further, although Beegle is correct in his argument that the ALJ’s hypothetical

questions did not explicitly account for his right knee pain, they implicitly did so. As

the record shows, the ALJ expressly relied upon the limitations set forth in Dr.

Smith’s report, which specified a number of limitations based upon Beegle’s right

knee ailments. In turn, Dr. Smith relied upon, in part, Beegle’s persistent pain in his

right knee. Beegle has never suggested how the pain in his right knee further limited

his ability to work beyond that already provided for in the ALJ’s hypothetical

questions. As for the pain caused by Beegle’s carpal tunnel syndrome, the ALJ

                                          13
             Case: 11-15565     Date Filed: 07/23/2012   Page: 14 of 15

rejected his assertions regarding the limitations of his impairment. Beegle does not

challenge the ALJ’s findings in this respect, except as we’ve discussed above, and the

ALJ did not have to include findings in her hypothetical that she rejected as

unsupported. See Crawford, 363 F.3d at 1161. Accordingly, her hypothetical

questions were not incomplete to the extent that they failed to consider Beegle’s pain

from his carpal tunnel syndrome.

      Nor were the ALJ’s hypothetical questions incomplete because they omitted

any reference to Beegle’s fatigue or need to miss work. The only evidence of fatigue

on the record was Beegle’s testimony that he lacked energy on account of his

depression. As we’ve noted, however, substantial evidence supports the ALJ’s

finding that Beegle’s depression did not constitute a severe mental impairment, and

the ALJ did not have to proceed further with her analysis of Beegle’s depression. See

20 C.F.R. § 404.1520(a)(4) (“[i]f we can find that you are disabled or not disabled at

a step [in the 5-step sequential analysis], we make our determination or decision and

we do not go on to the next step”). As for Beegle’s need for absences from work, the

ALJ specifically questioned McDaniel regarding employers’ practices regarding

unscheduled absences from work. Beegle has not pointed to any evidence, nor does

any appear on the record, showing that he would require more than the 2 unscheduled

absences per month that McDaniel testified that employers permitted. In sum, the

                                         14
             Case: 11-15565    Date Filed: 07/23/2012   Page: 15 of 15

ALJ presented complete hypothetical questions to McDaniel, and substantial evidence

supports her finding that a significant number of jobs existed in the economy that

Beegle could perform in light of McDaniel’s testimony. See Wilson, 284 F.3d at

1227. Because substantial evidence supports the ALJ’s conclusion that Beegle was

not disabled, and not entitled to disability insurance benefits, we affirm. See 42

U.S.C. § 423(a)(1)(E), (d)(1)(A); 20 C.F.R. § 404.1520(a)(4)(v), (c).

      AFFIRMED.




                                        15